PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4078


UNITED STATES OF AMERICA,

                Plaintiff - Appellant,

           v.

RODNEY MARSHALL VINSON,

                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cr-00121-FL-1)


Argued:   January 27, 2015                 Decided:   July 21, 2015


Before TRAXLER, Chief Judge, and GREGORY and AGEE, Circuit Judges.


Vacated and remanded by published opinion. Chief Judge Traxler
wrote the opinion in which Judge Agee joined. Judge Gregory wrote
a separate dissenting opinion.


ARGUED: Barbara Dickerson Kocher, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellant.     Robert Earl
Waters, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellee. ON BRIEF: Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellant.    Thomas P. McNamara, Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellee.
TRAXLER, Chief Judge:

     Police    officers       dispatched        to    the    residence        of   Rodney

Marshall Vinson found a rifle and ammunition during a consensual

search.   After determining that Vinson had a prior North Carolina

conviction     amounting       to    a     “misdemeanor         crime    of    domestic

violence,”    18    U.S.C.    §     921(a)(33)(A),        the   government         charged

Vinson with possession of a firearm by a prohibited person, see 18

U.S.C. § 922(g)(9).         The district court granted Vinson’s motion to

dismiss the indictment, concluding that Vinson was not a prohibited

person because the state statute at issue did not, as a categorical

matter, qualify as a misdemeanor crime of domestic violence.                          The

government appeals, arguing that the analytical approach referred

to as the “modified categorical approach” applies to this case and

establishes that Vinson was convicted of a qualifying misdemeanor

crime of domestic violence.              We agree with the government, and we

therefore     vacate    the    district         court’s     order   dismissing        the

indictment and remand with instructions that the district court

reinstate the indictment against Vinson.



                                           I.

     Section       922(g)    prohibits      the      possession     of   firearms         by

various   classes      of    persons,      including        those   convicted        of    a

“misdemeanor crime of domestic violence.”                   18 U.S.C. § 922(g)(9).



                                            2
Subject to certain exceptions not relevant here, a crime qualifies

as a “misdemeanor crime of domestic violence” if it:

       (i) is a misdemeanor under Federal, State, or Tribal .
       . . law; and

       (ii) has, as an element, the use or attempted use of
       physical force, or the threatened use of a deadly weapon,
       committed by a current or former spouse, parent, or
       guardian of the victim, by a person with whom the victim
       shares a child in common, by a person who is cohabiting
       with or has cohabited with the victim as a spouse,
       parent, or guardian, or by a person similarly situated
       to a spouse, parent, or guardian of the victim.

18 U.S.C. § 921(a)(33)(A).

       The existence of the domestic relationship between the victim

and defendant specified in the statute is an element of the §

922(g)(9) charge that must be proven beyond a reasonable doubt by

the government, but the relationship need not be an element of the

underlying state statute.      See United States v. Hayes, 555 U.S.

415, 426 (2009).     As is clear from the terms of the statute, the

use or attempted use of physical force, or threatened use of a

deadly weapon, must be an element of the underlying state offense.

The “physical force” element of § 921(a)(33)(A) is satisfied “by

the degree of force that supports a common-law battery conviction,”

United States v. Castleman, 134 S. Ct. 1405, 1413 (2014), “namely,

offensive touching,” id. at 1410.

       Vinson was convicted under N.C. Gen. Stat. § 14-33, a statute

that    classifies   simple   and   aggravated   forms   of   misdemeanor

assault, assault and battery, and affray.        Subsection (a) provides

                                     3
that “[a]ny person who commits a simple assault or a simple assault

and battery or participates in a simple affray is guilty of a Class

2 misdemeanor.”        N.C. Gen. Stat. § 14-33(a).            Subsection (c)

addresses aggravated forms of the crimes, providing that:

       (c) . . . [A]ny person who commits any assault, assault
       and battery, or affray is guilty of a Class A1
       misdemeanor if, in the course of the assault, assault
       and battery, or affray, he or she:

            (1) Inflicts serious injury upon another person or
       uses a deadly weapon;

            (2) Assaults a female, he being a male person at
       least 18 years of age;

              (3) Assaults a child under the age of 12 years;

            (4) Assaults an officer or employee of the State or
       any political subdivision of the State, when the officer
       or employee is discharging or attempting to discharge
       his official duties;

              (5) Repealed . . . ; or

            (6) Assaults a school employee or school volunteer
       when the employee or volunteer is discharging or
       attempting to discharge his or her duties as an employee
       or volunteer, or assaults a school employee or school
       volunteer as a result of the discharge or attempt to
       discharge that individual’s duties as a school employee
       or school volunteer. . . .

N.C.   Gen.    Stat.   §   14-33(c).       Because   there   is   no   statutory

definition of assault, battery, or affray, the common-law rules

governing these crimes apply to prosecutions under N.C. Gen. Stat.

§ 14-33.      See State v. Roberts, 155 S.E.2d 303, 305 (N.C. 1967).

The record establishes that Vinson was convicted of violating

subsection (c)(2) of the statute.


                                       4
                                       II.

      To determine whether a prior conviction renders the defendant

a   prohibited   person   under    §    922(g),   we   apply   the   familiar

“categorical approach.”     Castleman, 134 S. Ct. at 1413.           Under the

categorical approach, we look “‘only to the fact of conviction and

the statutory definition of the prior offense’. . . . , focus[ing]

on the elements of the prior offense rather than the conduct

underlying the conviction.”       United States v. Cabrera-Umanzor, 728

F.3d 347, 350 (4th Cir. 2013) (internal quotation marks omitted).

      A modification to the categorical approach may be used in

cases where the underlying state crime “consists of multiple,

alternative elements creating several different crimes, some of

which would match the generic federal offense and others that would

not.”     Omargharib v. Holder, 775 F.3d 192, 197 (4th Cir. 2014)

(internal quotation marks omitted).          When such “divisible” crimes

are at issue, we may apply the “modified categorical approach,”

which permits us “to examine a limited class of documents to

determine which of a [crime’s] alternative elements formed the

basis of the defendant’s prior conviction.”             Descamps v. United

States, 133 S. Ct 2276, 2284 (2013). 1             “General divisibility,


      1   Although Descamps addressed a state crime defined by
statute, we have since held that the Descamps analysis applies to
state crimes whose elements are defined by case law rather than by


                                        5
however, is not enough; a [state crime] is divisible for purposes

of applying the modified categorical approach only if at least one

of    the   categories     into    which     the   [crime]   may   be    divided

constitutes, by its elements, [a qualifying predicate offense].”

Cabrera-Umanzor, 728 F.3d at 352; see Descamps, 133 S. Ct. at 2285.

       The district court concluded that § 14-33(c)(2) was not

divisible and that the modified categorical approach was therefore

inapplicable.      Applying the categorical approach, the district

court concluded that a violation of 14-33(c)(2) did not amount to

a    misdemeanor   crime   of     domestic   violence   because    the   use   or

threatened use of physical force is not an element of assault under

North Carolina law.         In reaching this conclusion, the district

court applied this court’s decision in United States v. White, 606

F.3d 144 (4th Cir. 2010), and interpreted the “physical force”

requirement of § 921(a)(33)(A)(ii) to mean “violent force,” see

id. at 153 (“[T]he phrase ‘physical force’ means violent force --

that is, force capable of causing physical pain or injury to

another person.” (internal quotation marks omitted)).




statute. See United States v. Aparicio-Soria, 740 F.3d 152, 155
(4th Cir. 2014) (en banc) (“[T]he categorical/modified categorical
typologies apply equally to statutory and common law crimes.”);
United States v. Hemingway, 734 F.3d 323, 333 (4th Cir. 2013)
(“[T]he Descamps divisibility analysis is applicable to the
question of whether a common law offense constitutes a[] . . .
predicate crime.”).
                                        6
     After the district court granted Vinson’s motion to dismiss,

however, the Supreme Court issued its decision in Castleman and

held, directly contrary to our holding in White, that violent force

was not necessary to satisfy the “physical force” requirement of

§ 921(a)(33)(A)(ii).   See Castleman, 134 S. Ct. at 1413.   Instead,

the Court held that the statute “incorporated the common-law

meaning of ‘force’ -- namely, offensive touching,” id. at 1410,

and that “the requirement of ‘physical force’ is satisfied, for

purposes of § 922(g)(9), by the degree of force that supports a

common-law battery conviction,” id. at 1413.



                               III.

     The sole issue on appeal is whether Vinson’s conviction under

N.C. Gen. Stat. § 14-33(c)(2) qualifies as a conviction for a

misdemeanor crime of domestic violence (“MCDV”) as defined by 18

U.S.C. § 921(a)(33)(A).    The government does not challenge the

district court’s determination that Vinson’s conviction would not

qualify as an MCDV under the categorical approach. 2   Instead, the


     2    As the district court held, convictions under N.C. Gen.
Stat. § 14.33(c)(2) do not categorically require the use or
attempted use of physical force. See, e.g., State v. Allen, 95
S.E.2d 526, 529 (N.C. 1956) (defendant’s actions in repeatedly
stopping his car a few feet away from the victim and staring at
her while “moving the lower part of his body back and forth”
sufficient to support conviction for assault); State v. McIver, 56
S.E.2d 604, 607 (N.C. 1949) (affirming assault conviction based on
defendant’s “repeated obscene proposals”); State v. Williams, 120


                                 7
government    argues   that,   contrary       to   the    district   court’s

conclusion, § 14-33(c)(2) is divisible, such that the modified

categorical approach may be applied.            And because the charging

document in this case shows that the conviction was predicated on

a battery of Vinson’s wife, the government contends that the

modified     categorical   approach       establishes     that   Vinson   was

convicted of an MCDV and that the district court therefore erred

by dismissing the indictment against Vinson.

                                   A.

     Under N.C. Gen. Stat. § 14-33(c)(2), a defendant is “guilty

of a Class A1 misdemeanor if, in the course of the assault, assault

and battery, or affray, he . . . [a]ssaults a female, he being a

male person at least 18 years of age.”                   The district court

understood § 14-33(c)(2) as establishing the crime of assault on

a female, a crime that can be committed through an assault, assault

and battery, or an affray.     In the district court’s view, assault,

battery, and affray were alternate means of committing the crime,

not alternate elements, such that § 14-33(c)(2) was not divisible.

See Omargharib, 775 F.3d at 198 (explaining that alternate means




S.E. 224, 225 (N.C. 1923) (affirming assault conviction in case
involving no use or attempted use of force and jury was instructed
that obscene comments made on three separate occasions by a 23-
year-old man to 15-year-old girl could amount to “a display of
force” sufficient for conviction).
                                      8
of committing a single crime do make the crime divisible); see

also Descamps, 133 S. Ct. at 2285 n.2.

       Section 14-33(c)(2)’s “in the course of the assault, assault

and battery, or affray” language certainly sounds like language

creating an element of a crime.     Cf., e.g., 18 U.S.C. § 924(c)(1)

(creating enhanced sentence for a defendant who “uses or carries

a firearm” “during and in relation to any crime of violence or

drug   trafficking   crime”   (emphasis   added));   United   States   v.

Strayhorn, 743 F.3d 917, 925 (4th Cir.) (“To prove [a] violation

of 18 U.S.C. § 924(c)(1), the government must show that the

defendant used or carried a firearm and that he did so during and

in relation to a drug trafficking crime or a crime of violence.”),

cert. denied, 134 S. Ct. 2689 (2014).      Nonetheless, we are “bound

by the state supreme court’s . . . determination of the elements

of the potential predicate offense,” United States v. Hemingway,

734 F.3d 323, 333 (4th Cir. 2013) (internal quotation marks and

alterations omitted), and the only elements of assault on a female

under § 14-33(c)(2) identified by the Supreme Court of North

Carolina are “(1) an assault (2) upon a female person (3) by a

male person (4) who is at least eighteen years old,” State v.

Wortham, 351 S.E.2d 294, 296 (N.C. 1987).       Because the statute’s

in-the-course-of language does not create elements of the offense,

that language does not render the crime divisible.



                                   9
     The government, however, contends that the crime is divisible

because North Carolina law defines “assault” through alternate

elements.   North Carolina law includes three different definitions

of the crime of assault.        First, under what can be called the

“attempted battery” formulation, an assault can be committed by

“an overt act or an attempt, or the unequivocal appearance of an

attempt, with force and violence, to do some immediate physical

injury to the person of another, which show of force or menace of

violence must be sufficient to put a person of reasonable firmness

in fear of immediate bodily harm.”            Roberts, 155 S.E.2d at 305

(internal quotation marks omitted).           Second, under the “show of

violence” formulation, an assault can be committed by “a show of

violence    accompanied   by   reasonable     apprehension   of   immediate

bodily harm or injury on the part of the person assailed which

causes him to engage in a course of conduct which he would not

otherwise have followed.”           Id.    Finally, under the “completed

battery” formulation, an assault conviction may be premised on

proof of a battery.    See In re K.C., 742 S.E.2d 239, 243 (N.C. Ct.

App. 2013) (“When a battery has occurred, assault may be proven by

a finding of either assault or battery on the victim.”); State v.

Britt, 154 S.E.2d 519, 521 (N.C. 1967) (“A battery always includes

an assault, and is an assault whereby any force is applied,

directly    or   indirectly,   to    the   person   of   another.”).    The

government argues that these different formulations of assault are

                                      10
alternate elements that render the crime divisible and thus permit

application of the modified categorical approach.

                                             B.

       As   we   have    explained,      the      modified        categorical    approach

applies only in cases where the state crime is “divisible” because

it “consists of multiple, alternative elements creating several

different crimes, some of which would match the generic federal

offense and others that would not.”                     Omargharib, 775 F.3d at 197

(internal quotation marks omitted).

                                             1.

       Taking the last part of the divisibility definition first, we

must determine whether “at least one of the categories into which

the   [crime]    may     be    divided   constitutes,          by     its   elements,   [a

qualifying predicate offense].”               Cabrera-Umanzor, 728 F.3d at 352.

Given the Supreme Court’s decision in Castleman, that question is

easily answered in the affirmative.

       As previously discussed, the Court in Castleman held that §

921(a)(33)(A)’s “physical force” requirement “is satisfied . . .

by    the   degree      of    force   that     supports       a     common-law   battery

conviction,”      Castleman,      134    S.       Ct.    at   1413,    including   “mere

offensive touching,” id., and indirect applications of force, such

as deceiving the victim into drinking poison, see id. at 1414-15.

The definition and scope of “battery” under North Carolina law is

no broader than the common-law definition set out in Castleman.

                                             11
See, e.g., State v. Sudderth, 114 S.E. 828, 829 (N.C. 1922)

(defining battery as, inter alia, “an assault whereby any force,

however slight, is actually applied to the person of another

directly or indirectly”); State v. Monroe, 28 S.E. 547, 548 (N.C.

1897) (druggist who placed diarrhea-inducing croton oil on a piece

of candy at customer’s request guilty of assault and battery when

druggist knew customer intended to give tainted candy to friend as

a prank).    Thus, any conviction for the completed-battery form of

assault   would    necessarily     include     a    use   of    physical      force

sufficient    to   satisfy   the     federal       definition    of     an    MCDV.

Accordingly, if North Carolina’s different theories of assault

make the crime divisible, use of the modified categorical approach

would be proper because the crime of assault by completed battery

categorically qualifies as an MCDV. 3          We turn to the divisibility

question now.

                                      2.

     “[A] crime is divisible under Descamps only if it is defined

to include multiple alternative elements (thus creating multiple

versions of a crime), as opposed to multiple alternative means (of

committing   the   same   crime).”         Omargharib,    775    F.3d    at    198.

“Elements, as distinguished from means, are factual circumstances




     3    Our resolution of this question makes it unnecessary to
consider whether, as the government contends, the attempted-
battery form of assault also categorically qualifies as an MCDV.
                                      12
of    the   offense    the   jury   must    find    unanimously     and   beyond    a

reasonable     doubt.”       Id.    (internal      quotation     marks    omitted).

Although we have found no North Carolina case that directly answers

the    means-or-elements       question     required    by     Descamps, 4   we   are

satisfied      that,    as    the     government      argues,      the    alternate

formulations of the crime of assault are alternate elements of

what are effectively separate crimes, not alternate means of

committing the same crime. 5

       Preliminarily, we note that each formulation of the crime

involves a different type of conduct –- an attempted use of force;

a show of violence without even an attempted use of force; and a

completed, nonconsensual use of force against another person. Each

of the formulations has its own unique set of elements, and each

set of elements directs the jury’s focus to different aspects of


       4   In order to directly answer the means-or-elements
question, a case would likely need to involve a jury charge that
included multiple formulations of assault and definitively treated
those formulations either as elements requiring unanimity or as
means not requiring unanimity. Cf. Omargharib v. Holder, 775 F.3d
192, 201 (4th Cir. 2014) (Niemeyer, J., concurring) (discussing
the difficulty in distinguishing alternate means from alternate
elements).

       5  As will be discussed later, the majority in Descamps
stated that a court need not “parse state law” to determine whether
a criminal offense is divisible, but instead need only consult the
indictment or other approved documents. Descamps v. United States,
133 S. Ct. 2276, 2285 n.2 (2013). In post-Descamps cases, however,
this court has continued to evaluate state law when resolving the
divisibility question. See Omargharib, 775 F.3d at 198-99; United
States v. Royal, 731 F.3d 333, 341 (4th Cir. 2013), cert. denied,
134 S. Ct. 1777 (2014).
                                           13
the crime -- the attempted-battery formulation of assault “places

emphasis on the intent or state of mind of the person accused,”

Roberts, 155 S.E.2d at 305, while the show-of-violence form “places

the   emphasis   on   the   reasonable   apprehension   of   the   person

assailed,” id., and the completed-battery form focuses “not [on]

the hostile intent of the defendant, but rather [on] the absence

of consent to the contact on the part of the plaintiff,” In re

K.C., 742 S.E.2d at 244 (internal quotation marks omitted).         That

the kind of conduct proscribed by the different formulations of

assault differs quite significantly suggests that, for purposes of

our § 922(g)(9) analysis, the different formulations should be

treated as separate crimes warranting the use of the modified

categorical approach.       See Chambers v. United States, 555 U.S.

122, 126 (2009) (holding that modified categorical approach may be

applied to statute that proscribed “several different kinds of

behavior” that “differ[] so significantly” from each other that

they must, for purposes of the predicate-offense inquiry, be

treated as separate crimes). 6


      6   In this regard, it is worth noting that while a battery
always constitutes an assault, battery nonetheless retains a
separate identity under North Carolina law. See, e.g., N.C. Gen.
Stat. Ann. § 14-31 (making it unlawful to “maliciously commit [in
a secret manner] an assault and battery with any deadly weapon
upon another by waylaying or otherwise, with intent to kill such
other person” (emphasis added)); State v. Hill, 209 S.E.2d 528,
531 (N.C. Ct. App. 1974) (“[T]he offense of secret assault contains
five elements: (1) assault and battery, (2) deadly weapon, (3)


                                   14
       Moreover,     North   Carolina’s   assault    formulations     are

fundamentally different in nature from those things that we have

previously identified as alternate means under Descamps.         We have

held that non-exhaustive lists of various acts that satisfy an

element of a crime are alternate means, not alternate elements.

See Hemingway, 734 F.3d at 333-34; Cabrera-Umanzor, 728 F.3d at

353.    The assault formulations at issue here, however, provide

fully functioning, stand-alone, alternative definitions of the

offense itself, and these definitions capture the entire universe

of the ways in which an assault may be committed.          The nature and

operation of the assault formulations thus indicate that they

operate as alternate definitions or elements for the offense of

assault, not alternate means of committing the offense.               See

Descamps, 133 S. Ct. at 2291 (“Courts may modify the categorical

approach    to     accommodate   alternative   statutory    definitions.”

(second emphasis added; citations and internal quotation marks

omitted)); State v. Barksdale, 638 S.E.2d 579, 582 n.1 (N.C. Ct.




intent to kill, (4) secret manner, and (5) malice.” (emphasis
added)). That is, battery remains an independent crime, see, e.g.,
N.C. Gen. Stat. Ann. § 14-23.6(a) (“A person is guilty of the
separate offense of battery on an unborn child if the person
commits a battery on a pregnant woman. . . .” (emphasis added)),
one that can be established even in the absence of conduct that
would satisfy the elements of attempted-battery or show-of-
violence assault. See State v. Lassiter, 196 S.E.2d 592, 595 (N.C.
Ct. App. 1973) (in assault case involving completed battery, jury
need not decide whether victim was in fear of bodily injury, as
would be required to prove attempted-battery assault).
                                    15
App. 2007) (acknowledging, in case involving attempted-battery

form of assault, “a second, different definition of assault called

the ‘show of violence’ rule” (emphasis added)).

       When determining the divisibility of a state crime, this court

has looked to the manner in which the offense is charged to the

jury.    See Omargharib, 775 F.3d at 199 (considering pattern jury

instructions when determining whether offense was divisible under

Descamps); United States v. Royal, 731 F.3d 333, 341 (4th Cir.

2013)   (“[T]o      decide    whether    ‘offensive    physical   contact’     and

‘physical harm’ are alternative elements of the completed battery

form of second-degree assault, we consider how Maryland courts

generally instruct juries with respect to that offense.”).                   If the

different formulations were alternate means rather than alternate

elements,     one    would     expect    to   find    cases   where    all   three

formulations were included in the jury instructions.                   See, e.g.,

State v. Hartness, 391 S.E.2d 177, 178-80 (N.C. 1990) (trial court

did not err in instructing jury that “[a]n indecent liberty is an

immoral, improper or indecent touching or act by the defendant

upon    the   child,”        because    “immoral,     improper,   or     indecent

liberties” referred to in statute were not elements of the offense

of taking an indecent liberty with a child, but alternative means

of violating the statute).              In North Carolina, however, courts

generally are not required to give the jury any definition of

assault beyond a description of the charged conduct.                   See, e.g.,

                                         16
State v. Hewitt, 237 S.E.2d 338, 339 (N.C. Ct. App. 1977) (trial

court’s failure to define assault not error:   “[T]he trial judge

instructed the jury that the first element the State must prove

was that the defendant assaulted [the victim] by intentionally

shooting him with a pistol.   This instruction explained the term

assault and applied the law to the evidence.” (emphasis omitted)).

Thus, while our research has revealed no case where all three

formulations were charged to the jury, there are numerous cases

where assault is defined only by way of the charged conduct, such

that the jury is presented with only one formulation of the

offense.   See State v. West, 554 S.E.2d 837, 840 (N.C. Ct. App.

2001) (no error in jury instructions that “only define[d] assault

as committed by a battery”); State v. Dammons, 461 S.E.2d 6, 8

(N.C. Ct. App. 1995) (instructions in assault case proper where

trial court informed jury that “the State was required to prove

beyond a reasonable doubt that defendant ‘intentionally’ shot [the

victim] with a handgun” and that “defendant would not be guilty of

the assault if the shooting was accidental”); State v. Daniels,

247 S.E.2d 770, 771-72 (N.C. Ct. App. 1978) (failure to define

assault not error where “jury was instructed that it must find

from the evidence and beyond a reasonable doubt that defendant

‘struck [the victim] over the head with a blackjack’”); State v.

McCoy, 239 S.E.2d 300, 302 (N.C. Ct. App. 1977) (no error in

failing to define assault where instructions “included an adequate

                               17
description of the facts constituting the assault for which the

defendant was charged”); State v. Harris, 238 S.E.2d 642, 644 (N.C.

Ct. App. 1977) (failure to define assault not error where “the

trial judge instructed the jury in connection with each offense

submitted   that   to   convict   defendant    it   must   find   beyond   a

reasonable doubt ‘that the defendant assaulted [the victim] by

intentionally shooting him with a pistol’”); State v. Springs, 234

S.E.2d 193, 195-96 (N.C. Ct. App. 1977) (no error in not defining

assault where trial court instructed jury that the state must prove

“‘that the defendant assaulted [the victim] by intentionally and

without justification or excuse shooting [the victim] in the upper

left chest with a shotgun’”); cf. State v. Lineberger, 446 S.E.2d

375, 378 (N.C. Ct. App. 1994) (trial court erred by not defining

assault in response to jury’s question in case where defendant

“shouldered” security officer); State v. Hickman, 204 S.E.2d 718,

719 (N.C. Ct. App. 1974) (finding reversible error where trial

court charged that the jury must find beyond a reasonable doubt

that defendant “‘assaulted [the victim] with a knife’” but did not

define assault). These cases reflect the general approach in North

Carolina to instructing the jury in assault cases. Except in cases

with multiple assault counts based on different conduct, see, e.g.,

State v. Spellman, 605 S.E.2d 696, 701-02 (N.C. Ct. App. 2004), a

single   definition     of   assault    typically   is   given,   and   that



                                       18
definition often is nothing more than a description of the charged

conduct. 7

     This general practice of using a single definition of assault

in   the     jury   instructions   is        consistent   with   the   approach

recommended by North Carolina’s past and current pattern jury

instructions.       Under the pattern assault-on-a—female instruction

that was in effect when Vinson pleaded guilty to that crime, the

only required definition of assault was a description of the

underlying conduct. 8     See N.C. Pattern Instructions - Crim. 208.70

(March 2002).       Likewise, the current pattern instruction does not

require that the trial court define assault beyond describing the

underlying conduct.      See N.C. Pattern Instructions - Crim. 208.70


     7    As the dissent points out, this general approach is not
universal. See State v. Garrison, 736 S.E.2d 610, 612 (N.C. Ct.
App. 2013) (using attempted-battery definition in case involving
completed battery); State v. Carpenter, 573 S.E.2d 668, 674-75
(N.C. Ct. App. 2002) (in case involving completed battery, court
initially defined assault by describing charged conduct, but gave
attempted-battery definition in response to jury question).
Contrary to the dissent’s view, however, we do not believe that
the existence of an outlying case or two prevents us from
concluding that the assault formulations are alternate elements of
the offense.   Given all the other factors indicating that the
assault formulations operate as alternate elements, Garrison and
Carpenter do not undermine our ultimate conclusion.
     8    The dissent notes that the 2002 pattern instruction
includes the traditional definition of attempted-battery assault.
Because that definition is placed inside parentheses, however, use
of the definition is “[o]ptional” and the definition should be
given “only when warranted by the evidence.”         N.C. Pattern
Instructions, “Guide to the Use of This Book,” at xx.          The
directions to “describe assault,” which are italicized and placed
inside parentheses, refer to “facts that the judge must fill in.”
Id. at xix (emphasis added).
                                        19
(June 2011).   And to the extent that a definition might be needed

in a given case, the current pattern instructions do not recommend

instructing the jury on all assault formulations as alternative

means of committing the crime of assault.        Cf. N.C. Pattern

Instructions – Crim. 226.85 (April 2003) (including the alternate

means identified in State v. Hartness in instruction for indecent-

liberties offense).   Instead, the pattern instructions for assault

distinguish between the completed-battery and other formulations

of the offense by calling for use of the most appropriate battery-

based definition of assault in cases where a battery was involved

and use of the most appropriate assault-based definition in cases

where no battery was involved.    See N.C. Pattern Instructions -

Crim. 120.20 (June 2011).

     In our view, the North Carolina trial courts’ general practice

of instructing the jury using a single formulation of assault and

the absence of any case law affirmatively supporting the alternate-

means theory indicates that the alternate formulations operate as

alternate elements or definitions of the offense.      The pattern

jury instructions, with their focus on the single form of assault

implicated by the underlying facts, likewise indicate that the

alternate formulations of assault are alternate elements, not

alternate means.

     This understanding of the assault formulations is supported

by the North Carolina Court of Appeals’ decision in State v.

                                 20
Garcia, 553 S.E.2d 914 (N.C. Ct. App. 2001).     In Garcia, the court

vacated the defendant’s conviction for simple assault because the

arrest warrant serving as the charging instrument, 9 which purported

to charge the defendant with assault by show of violence, was

deficient:

     A warrant charging an assault by show of violence must
     allege: (1) a show of violence by the defendant; (2)
     accompanied by reasonable apprehension of immediate
     bodily harm or injury on the part of the person assailed;
     (3) causing the victim to engage in a course of conduct
     which she would not otherwise have followed.

     . . . . While the arrest warrant alleged an assault and
     listed facts supporting the elements of a show of
     violence . . . and a deviation from her normal activities
     by the victim, the arrest warrant fails to allege any
     facts to support the element of reasonable apprehension
     of immediate bodily harm or injury on the part of the
     person assailed. As this is an essential element of an
     assault by show of violence, the arrest warrant, by
     omitting facts supporting the element of a “reasonable
     apprehension of immediate bodily harm,” fails to charge
     Defendant with the commission of an assault under this
     theory.   Accordingly, as the arrest warrant failed to
     sufficiently charge Defendant with a crime . . . , the
     trial court erred in failing to dismiss the charge as
     stated in the criminal pleading.

Id. at 915 (emphasis added; internal quotation marks and alteration

omitted).    Garcia   thus   clearly   treats   the   show-of-violence

formulation of assault not as an alternative means of committing




     9    See N.C. Gen. Stat. § 15A-922(a) (“The citation,
criminal summons, warrant for arrest, or magistrate’s order serves
as the pleading of the State for a misdemeanor prosecuted in the
district court, unless the prosecutor files a statement of charges,
or there is objection to trial on a citation.”).


                                 21
the crime of assault, but as a separate crime with its own separate

elements. 10   And if one of the three formulations of assault under

North Carolina law is a separate crime, we can conceive of no basis

for treating the other formulations otherwise.      Accordingly, we

conclude that, for purposes of our inquiry under 18 U.S.C. §

922(g)(9), the attempted-battery and completed-battery forms of

assault, just like the show-of-violence form at issue in Garcia,

effectively create separate crimes with separate elements.




     10   The dissent contends that it is improper for us to rely
on Garcia because Garcia is inconsistent with State v. Thorne, 78
S.E.2d 140 (N.C. 1953), which found an indictment alleging that
the defendant “violated the laws of North Carolina by assault on
one Harvey Thomas” sufficient to support a charge of simple
assault.   Id. at 142 (alterations and internal quotation marks
omitted). We disagree. Twenty years after Thorne was decided,
North Carolina passed the Criminal Procedure Act, which requires
that criminal pleadings contain “[a] plain and concise factual
statement in each count which . . . asserts facts supporting every
element of a criminal offense and the defendant’s commission
thereof with sufficient precision clearly to apprise the defendant
or defendants of the conduct which is the subject of the
accusation.”   N.C. Gen. Stat. § 15A-924(a)(5).    As the Supreme
Court of North Carolina has recognized, § 15A-924(a)(5)
“supplanted prior law,” such that pre-Act cases addressing the
contents of indictments “are no longer controlling on this issue.”
State v. Worsley, 443 S.E.2d 68, 73 (N.C. 1994).

     As the dissent notes, Worsley considered the sufficiency of
a burglary indictment, and the common-law pleading rule that was
“supplanted” in that case was more restrictive than the new rule
set forth in § 15A-924(a)(5).     See Worsley, 443 S.E.2d at 73.
Contrary   to  the   dissent’s   assertion,   however,  Worsley’s
recognition that the Act superseded prior inconsistent cases
cannot be limited to burglary cases imposing stricter pleading
requirements. Because Garcia was interpreting § 15A-924(a)(5), we
believe it is proper to rely on it rather than Thorne.
                                  22
     Our review of North Carolina law thus satisfies us that the

various   formulations   of   assault        are   alternate   elements   or

definitions of the offense, not alternate means. While the dissent

disagrees with our assessment of North Carolina law, our conclusion

is also compelled by the approach for resolving the elements-

versus-means question suggested by the Supreme Court in Descamps.

In Descamps, the dissent expressed concern about the difficulty in

distinguishing   alternate    means    from    alternate   elements.      See

Descamps, 133 S. Ct. at 2297-98 (Alito, J., dissenting).                  In

response, the majority stated that when an elements-versus-means

question arises,

     the documents we approved in Taylor and Shepard -- i.e.,
     indictment, jury instructions, plea colloquy, and plea
     agreement -- would reflect the crime’s elements. So a
     court need not parse state law in the way the dissent
     suggests: When a state [offense is formulated] in the
     alternative, the court merely resorts to the approved
     documents and compares the elements revealed there to
     those of the generic offense.

Descamps, 133 S. Ct. at 2285 n.2.          And as we explain, the relevant

document serves as an additional confirmation that the various

assault formulations serve as alternate elements of the offense.

     The document serving as the indictment in this case is a

“Magistrate’s Order” finding probable cause for the detention of

the defendant after a warrantless arrest.           See N.C. Gen. Stat. §§

15A-921(4), 15A-922(a). A Magistrate’s Order serving as a criminal

pleading must include “a statement of the crime of which the person


                                      23
is accused,” N.C. Gen. Stat. § 15A-511(c)(3)(a), and must contain

“[a] plain and concise factual statement in each count which,

without    allegations    of    an   evidentiary      nature,   asserts   facts

supporting every element of a criminal offense and the defendant’s

commission thereof with sufficient precision clearly to apprise

the defendant . . . of the conduct which is the subject of the

accusation,” N.C. Gen. Stat. § 15A-924(a)(5).

     The factual statement contained in the Magistrate’s Order in

this case states that Vinson “unlawfully and willfully did assault

and strike FRANCIS DEANNA VINSON, a female person, by HITTING HER

ABOUT HER FACE WITH HIS OPEN HAND.”              J.A. 38.   These facts do not

describe    the    attempted-battery        or    show-of-violence    forms   of

assault,    as    there   are   no   facts       supporting   the    reasonable-

apprehension elements of those crimes.              See Garcia, 553 S.E.2d at

915; see also Roberts, 155 S.E.2d at 305 (describing elements of

attempted-battery and show-of-violence forms of assault).                     The

facts alleged in the Magistrate’s Order, however, are more than

sufficient to support every element of the completed-battery form

of assault, which has no reasonable-apprehension requirement.                 See

Sudderth, 114 S.E. at 829 (“[A] battery is the actual unlawful

infliction of violence on the person of another, and may be proved

by evidence of any unlawful touching of [victim’s] person . . . .”

(internal quotation marks omitted)); see also State v. Thompson,

219 S.E.2d 566, 568 (N.C. Ct. App. 1975) (“Where the evidence

                                       24
discloses an actual battery, whether the victim is put in fear is

inapposite.” (internal quotation marks omitted)).

     The Magistrate’s Order thus charges Vinson with assault by

completed battery, which establishes that the various formulations

of assault are alternate elements or definitions of the offense,

which in turn establishes that the offense of assault on a female

is divisible. 11   See Descamps, 133 S. Ct. at 2285 n.2; see also

United States v. Martinez, 762 F.3d 127, 133-34 (1st Cir. 2014)

(finding divisible a Massachusetts assault and battery statute

that covered “three types of battery: (1) harmful battery; (2)

offensive battery; and (3) reckless battery” (internal quotation

marks omitted)).

     Because the offense is divisible, the modified categorical

approach is applicable. 12 Under the modified categorical approach,


     11   The dissent complains that this analysis is circular, in
that the general rule is that courts may look to charging documents
only if the offense is divisible.     Regardless of the dissent’s
view of this approach, it is the approach dictated by the Supreme
Court. See Descamps, 133 S. Ct. at 2285 n.2 (explaining that “a
court need not parse state law” to determine whether an offense
involves alternate means or alternate elements, because “the
documents we approved in Taylor and Shepard -- i.e., indictment,
jury instructions, plea colloquy, and plea agreement – w[ill]
reflect the crime’s elements”). In any event, as our opinion makes
clear, we do not rely solely on this approach but instead rely on
it as confirmation of our understanding of North Carolina law.

     12   We recognize that this court has previously determined
that various assault offenses are not divisible, such that the
modified categorical approach could not be applied. See, e.g.,
United States v. Aparicio-Soria, 740 F.3d 152, 154 (4th Cir. 2014)


                                25
Vinson’s prior conviction qualifies as an MCDV:       The relevant

charging document establishes that Vinson was convicted of the

completed-battery form of assault under North Carolina law.    And

as we have already explained, the crime of assault by completed

battery categorically qualifies as an MCDV.    The district court

therefore erred by dismissing the indictment charging Vinson with

unlawful possession of a firearm by a person convicted of an MCDV.




(en banc) (holding that Maryland’s resisting-arrest statute (which
includes elements of assault) was not divisible for purposes of
determining whether a conviction under that statute qualified as
a “crime of violence” under U.S.S.G. § 2L1.2); Royal, 731 F.3d at
341 (holding that Maryland’s second-degree assault statute was not
divisible for purposes of determining whether prior conviction
qualified as a violent felony under the Armed Career Criminal Act).
The conclusions in those cases that assault does not have
alternative elements were based on Maryland law and thus are not
inconsistent with our contrary conclusion in this case, which is
based on North Carolina law.

     Moreover, as we have explained, whether a statute or criminal
offense is divisible depends on the existence of alternate elements
and a matching category – that is, the alternate elements must
create at least one category or form of an offense that matches up
to the elements of the generic federal offense in question. See
Omargharib, 775 F.3d at 197; Cabrera-Umanzor, 728 F.3d at 352.
The generic federal offenses at issue in Aparicio-Soria and Royal
both required the underlying state offense to have as an element
the use or attempted use of violent force. See Aparicio-Soria,
740 F.3d at 154-55; Royal, 731 F.3d at 341-42.         Even if the
completed-battery form of assault did have alternate elements
under Maryland law, the offense still would not have been divisible
in Aparicio-Soria or Royal because there would be no matching
category, since battery can be predicated on an “offensive
touching” not amounting to violent force. In this case, of course,
the generic federal offense does not require violent force, and
the completed-battery form of assault therefore does create a
matching category.
                                26
                               IV.

     Accordingly, for the foregoing reasons, we hereby vacate the

district court’s order dismissing the indictment against Vinson,

and we remand with instructions that the district court reinstate

the indictment.

                                             VACATED AND REMANDED




                               27
GREGORY, Circuit Judge, dissenting:

          This case presents the question of whether a court should

treat a state offense as divisible when the relevant state law is

itself ambiguous and/or inconsistently applied.                 North Carolina’s

common law crime of assault is one such offense.               See United States

v. Kelly, 917 F. Supp. 2d 553, 556-59 (W.D.N.C. 2013) (conducting

a detailed review of North Carolina common law and describing it

as    a    “quagmire   of   alternative        definitions    for    assault   on   a

female”).      In the face of that uncertainty, it would be prudent to

err on the side of constitutional caution, construing state law in

a way that minimizes the lurking Sixth Amendment danger of imposing

a sentence based on a fact that need not be found beyond a

reasonable doubt.       See Apprendi v. New Jersey, 530 U.S. 466, 490

(2000).      Yet the majority chooses to rely on tenuous suppositions,

inapposite      jury   instructions,       and     the    decision    of   a   state

intermediate appellate court (at odds with the state supreme court)

to hold that assault is a divisible offense in North Carolina.

Still more problematic, the majority proceeds to assert that courts

need not look to state law at all and may instead rely solely on

the   factual     allegations    of   a    charging       document   to    determine

divisibility in these circumstances.                     Such circular logic is

plainly at odds with the analytical approach required by the

Supreme Court and consistently used by this Court.



                                          28
       More broadly speaking, the majority’s view disregards the

Supreme Court’s teaching that the modified categorical approach

should only apply to a “narrow range of cases,” such as where a

single burglary statute includes the effectively separate crimes

of entry of an automobile and building. Descamps v. United States,

133     S.   Ct.    2276,    2284    (2013)    (observing       that,     in    such

circumstances,       “the     prosecutor      charges     one   of      those    two

alternatives, and the judge instructs the jury accordingly”).                   And

by divining divisibility in the face of uncertainty, the majority

also    disregards     how    courts   typically     construe      ambiguity     in

criminal offenses, where the resolution of the ambiguity has clear

constitutional implications.           Cf. Edward J. DeBartolo Corp. v.

Fla. Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568, 575

(1988) (“[W]here an otherwise acceptable construction of a statute

would    raise     serious    constitutional     problems,      the    Court    will

construe     the    statute     to   avoid    such      problems      unless    such

construction is plainly contrary to the intent of Congress.”).

Under the rule of lenity, for instance, “any criminal statute,

including a sentencing provision, must be construed in favor of

the accused and against the government if it is ambiguous.”                     See

United States v. Hall, 972 F.2d 67, 69 (4th Cir. 1992) (citing

Bifulco v. United States, 447 U.S. 381, 387 (1980)); see also

United States v. Santos, 553 U.S. 507, 514 (2008) (“The rule of

lenity requires ambiguous criminal laws to be interpreted in favor

                                       29
of the defendants subjected to them.”); Kelly, 917 F. Supp. 2d at

561 (invoking the rule of lenity in deciding whether the crime of

assault in North Carolina is categorically a misdemeanor crime of

domestic violence under federal law).      The majority charts a

different course, and I therefore respectfully dissent.



                                I.

     As the majority opinion recognizes, the modified categorical

approach is appropriate only where alternative formulations of a

statutory or common law offense constitute functionally distinct

crimes.   In those limited cases, the alternative element that

matches a generic federal offense (here, the predicate offense of

a “misdemeanor crime of domestic violence”) will necessarily be

charged and instructed separately.   We can then be confident that

a defendant was actually convicted of a crime that matched the

federal offense, in keeping with Sixth Amendment safeguards. 1 When

an offense is indivisible, on the other hand, a jury need not agree

that an individual committed the specific alternative that matches

the federal crime.   Instead, a jury may simply conclude that a

defendant engaged in one of several proscribed courses of conduct

(some of which match the federal offense while others do not),


     1 In the plea context specifically, limiting the use of the
modified categorical approach to divisible offenses ensures that
a plea “was to the version of the crime” that corresponds to the
federal generic offense. Descamps, 133 S.Ct. at 2284.
                                30
without saying which occurred.            See Omargharib v. Holder, 775 F.3d

192, 199 (4th Cir. 2014) (noting that a statute is indivisible

when a jury need not unanimously agree that a defendant engaged in

conduct that matched a federal generic offense).

         Regarding the North Carolina crime of assault on a female,

the majority acknowledges that no controlling state precedent

establishes whether different types of assault must be treated as

alternative elements that are charged and instructed separately.

Maj. Op. at 13.      Indeed, the only elements of the crime of “assault

on   a    female”    that    the   Supreme     Court   of   North   Carolina   has

enumerated are “(1) an assault, (2) upon a female person, (3) by

a male person (4) who is at least eighteen years old.”                  State v.

Herring,     370    S.E.2d   363,   370    (N.C.   1988).     Nonetheless,     the

majority concludes that the common law offense of assault is itself

divisible, reasoning in part that the way the law looks “suggests”

divisibility.       Maj. Op. at 14.        Under the majority’s view, North

Carolina common law cleanly carves an assault offense into three

functionally distinct crimes:             1) an “attempted-battery” assault;

2) a “completed-battery” assault; and 3) a “show of violence”

assault.

         Yet even on that superficial level, courts have recognized

that the definition of assault under North Carolina common law is

far from straightforward.           See Kelly, 917 F. Supp. 2d at 556-57,

559 (noting some of the challenges in applying the various, and

                                          31
sometimes inconsistent, formulations of assault articulated by

North Carolina courts); see also State v. Daniel, 48 S.E. 544, 545

(N.C. 1904) (“While the law relating to this crime would seem to

be simple and of easy application, we are often perplexed in our

attempt   to   discriminate     between     what   is   and   what   is    not    an

assault.”).

     Most generally, North Carolina courts have stated that there

are two ways to commit an assault, both of which encompass conduct

that falls outside the federal definition of a “misdemeanor crime

of domestic violence.”         First, under what the majority terms an

“attempted-battery”        assault,    courts    have   recognized    that       the

“traditional common law definition of criminal assault is an overt

act or attempt, or the unequivocal appearance of an attempt, with

force and violence, to do some immediate physical injury to the

person of another, which show of force or menace of violence must

be sufficient to put a person of reasonable firmness in fear of

immediate bodily harm.”         See State v. McDaniel, 433 S.E.2d 795,

797 (N.C. Ct. App. 1993) (citing State v. Roberts, 155 S.E.2d 303,

305 (N.C. 1967)).          This definition is broader than the federal

domestic violence predicate offense because it criminalizes the

“unequivocal appearance of an attempt” whereas the federal crime

only includes “the use or attempted use of physical force.”                       18

U.S.C. § 921(a)(33)(A); see also United States v. Vinson, No. 5:13-

CR-121-FL,     2013   WL    6843013,   at   *6   (E.D.N.C.    Dec.   27,    2013)

                                       32
(observing      that    “[t]his   court     is   not       convinced      that    the

‘unequivocal appearance of an attempt’ in the state law offense

rises to the level of an attempt, as required by the federal

offense”).   Attempt is a specific intent crime, requiring that the

“defendant      consciously    intends     the   completion         of    the    acts

comprising the choate offense.”           21 Am. Jur. 2d Criminal Law § 155

(2015).   But an “unequivocal appearance of an attempt” appears to

require no such actual intent.       See State v. Barksdale, 638 S.E.2d

579, 582 (N.C. Ct. App. 2007) (finding that a defendant’s conduct

qualified as an “unequivocal appearance of an attempt” even if it

did not rise to the level of an attempt under state law).

     Second, the North Carolina high court has recognized that an

assault   may    also    be   committed    through     a    “show    of    violence

accompanied by reasonable apprehension of immediate bodily harm or

injury on the part of the person assailed which causes him to

engage in a course of conduct which he would not otherwise have

followed.”      Roberts, 155 S.E.2d at 305.            The majority and the

government agree that this definition is also broader than the

federal predicate offense because it does not require any use or

attempted use of physical force whatsoever.

     In addition to the two primary definitions of assault, North

Carolina courts have provided a variety of others.                  For instance,

in State v. West, the North Carolina Court of Appeals defined

assault as “an intentional attempt, by violence, to do injury to

                                     33
the person of another.”           554 S.E.2d 837, 840 (N.C. Ct. App. 2001).

And in State v. Hefner, the Supreme Court of North Carolina

provided that “[a]n ‘assault’ is an offer or attempt by force or

violence to do injury to the person of another.”                   155 S.E. 879,

879 (N.C. 1930).

       A battery, meanwhile, has been defined by the state courts as

“an assault whereby any force, however slight[,] is actually

applied to the person of another directly or indirectly.”                      State

v. Sudderth, 114 S.E. 828, 829 (N.C. 1922); see also State v.

Britt, 154 S.E.2d 519, 520-21 (N.C. 1967); West, 554 S.E.2d at

840.    Thus, “[a] battery always includes an assault.”               Britt, 154

S.E.2d at 521; Hefner, 155 S.E. at 880.

       In that light, must a court instruct a completed battery

separately,       or   may   it    rely      on   the   traditional   common    law

definitions of assault in at least some cases where a battery is

involved?     May a court instruct a jury on both assault-without-

battery and completed-battery assault and let the jury convict

under    either    theory?        May   it    instruct    the   attempted-battery

formulation as a lesser included offense for completed battery?

The answers to those questions are not forthcoming from definitions

alone.    Indeed, even where a state criminal statute has listed two

ways to commit an offense in the alternative (which the North

Carolina statute at issue does not), we have found the “use of the

word ‘or’ in the definition of a crime does not automatically

                                          34
render the crime divisible.”           Omargharib, 775 F.3d at 198.               Still

more on point, this Court in United States v. Royal determined

that a Maryland assault statute was indivisible even though a

definition of assault was framed in the disjunctive.                          731 F.3d

333, 341 (4th Cir. 2013).           This was true because “Maryland juries

are not instructed that they must agree ‘unanimously and beyond a

reasonable     doubt’    on   whether        the    defendant        caused    [either]

‘offensive physical contact’ or ‘physical harm’ to the victim;

rather, it is enough that each juror agree only that one of the

two occurred, without settling on which.”                   Id.

      What   matters    is    thus    not    how    an     offense    is    defined   in

isolation, but instead how it is treated by state courts in

practice.      In that context, it is not enough to show that the

different ways of committing an offense are sometimes charged and

instructed separately at the discretion of a court, or even more

often than not charged and instructed separately.                          Instead, the

different forms of an offense must be charged and instructed

separately under state law if they are to be considered alternative

elements     such     that    the     modified       categorical        approach      is

permissible.       See United States v. Beltran-Munguia, 489 F.3d 1042,

1045 (9th Cir. 2007) (“To constitute an element of a crime, the

particular factor in question needs to be a constituent part of

the offense [that] must be proved by the prosecution in every case

to   sustain   a    conviction       under    a    given    statute.”         (internal

                                         35
quotation marks and emphasis omitted, alteration in original));

see also Omargharib, 775 F.3d at 198 (“Elements, as distinguished

from means, are factual circumstances of the offense the jury must

find    unanimously    and     beyond   a     reasonable   doubt.”      (internal

quotation marks omitted)).



                                        II.

       Looking to how North Carolina courts treat the crime of

assault in practice, the majority understandably turns to the

state’s pattern jury instructions.                 See Omargharib, 775 F.3d at

199    (examining    Virginia    model      jury    instructions   to   determine

whether a state statute was divisible); Royal, 731 F.3d at 341

(looking    to      Maryland     jury       instructions    for    evidence   of

divisibility).        At the time of Vinson’s conviction, the only

pattern instruction for “assault on a female” was 208.70, which

allowed a jury to convict based upon a finding that a defendant

engaged in any of a number of alternative types of conduct, some

of which did not involve the use or attempted use of physical

force.    The instruction stated:

         The defendant, a male person, has been charged with
         assault on a female. (An assault is an overt act or
         an attempt, or the unequivocal appearance of an
         attempt, with force and violence, to do some
         immediate physical injury to the person of another,
         which show of force or menace of violence must be
         sufficient to put a person of reasonable firmness in
         fear of immediate bodily harm.)


                                         36
        For you to find the defendant guilty of this offense,
        the State must prove three things beyond a
        reasonable doubt:

        First, that the defendant intentionally (and without
        justification or excuse) assaulted the victim by
        (describe assault).

        Second, that the victim was a female person.

        And Third, that the defendant was a male person, at
        least eighteen years of age.

N.C.P.I. Crim. 208.70 (2002).          Like North Carolina common law

itself, the instruction is not a model of lucidity.               But the

instruction, if given fully with the parenthetical definition of

assault, plainly allows a jury to convict even if the defendant

did not use or attempt to use physical force.       A jury could instead

find that a defendant engaged in an “unequivocal appearance of an

attempt,” and the instruction also appears to sanction a finding

of guilt based on a “menace of violence” – a standard that can be

interpreted as consistent with the “show of violence” definition

of assault previously discussed.

       Of course, North Carolina courts are not required to follow

the pattern instructions, see, e.g., State v. Garcell, 678 S.E.2d

618,   642-43   (N.C.   2009),   and    courts   could   have   formulated

completed-battery-specific instructions at the time of Vinson’s

conviction.     Indeed, some of the cases cited by the majority

suggest that courts created such instructions.             But the model

instructions nonetheless remain strong evidence of the default

practice of courts.     They are also consistent with the district

                                   37
court’s belief here that it was possible for a North Carolina jury

to convict an individual of assault based on either a theory of

assault-without-battery or assault-with-battery, without having to

specify which version occurred.         Vinson, 2013 WL 6843013, at *7.

As the district court concluded, “[t]here is no requirement that

the factfinder must determine which of the [types of assault]

occurred in order to convict for the crime of assault on a female.”

Id.; see also Royal, 731 F.3d at 341 (drawing a similar conclusion

regarding the Maryland offense of assault).

     The determination that North Carolina courts are not required

to use a single formulation of assault in their jury instructions

finds substantial additional support in state case law.                For

instance, in State v. Carpenter, 573 S.E.2d 668 (N.C. Ct. App.

2002), a defendant was charged with assault on a female by “hitting

[the victim] with his hands.”      Id. at 674-75.         The trial court

originally gave a battery-based instruction, asking the jury to

determine   whether   “the   defendant    intentionally    assaulted   the

victim by hitting her with his hands and feet.”        Id. at 674.     But

when the jury then asked for the “Definition of Assault,” the court

provided the model definition stated above, instructing that:

     An assault is . . . an overt act or an attempt or the
     unequivocal appearance of an attempt with force and
     violence to do some immediate physical injury to the
     person of another which show of force or menace of
     violence must be sufficient to put a person of reasonable
     firmness in fear of immediate bodily harm.


                                   38
Id.    Reviewing the trial court’s instruction, the Court of Appeals

of North Carolina found no plain error, even though the indictment

did not mention “attempt.”    Id.   The appellate court reasoned that

“[t]he trial court is not required to frame its instructions with

any greater particularity than is necessary to enable the jury to

understand and apply the law to the evidence bearing upon the

elements of the crime charged.”      Id. at 674-75.

       Similarly, in State v. Garrison, 736 S.E.2d 610 (N.C. Ct.

App. 2013), a North Carolina defendant was indicted for battery-

based assaults that resulted in physical injuries like “a broken

rib and a broken nose, cheekbone, and ruptured eardrum.”      Id. at

612.    When the trial court instructed the jury on two counts of

assault on a female, it used a version of the attempted-battery

instruction, instead of a completed-battery instruction.           The

instruction stated:

       [T]he defendant, a male person, has been charged with
       assault on a female on April 9th, 2010. An assault is
       an overt act or an attempt to do some immediate physical
       injury to the person of another.

       For you to find the defendant guilty of this offense,
       the State must prove three things beyond a reasonable
       doubt.

       First, that the defendant intentionally assaulted the
       alleged victim.

       Second, that the alleged victim was a female person.

       And, third, that the defendant was a male person at least
       eighteen years of age.

Id.

                                    39
       And in a case cited by the majority, State v. Lineberger, 446

S.E.2d 375 (N.C. Ct. App. 1994), the North Carolina Court of

Appeals went so far as to find reversible error when a trial court

failed to provide the jury with a version of the traditional common

law    definition    of     assault   (including       both   attempted-battery

assault and show-of-violence assault) in a case that involved an

alleged completed battery of an off-duty police officer.                  Id. at

378-79.     In Lineberger, the trial court originally instructed the

jury to find the defendant guilty if it found the following beyond

a reasonable doubt:

       First, that the defendant assaulted M.C. Hurley by
       intentionally and without justification or excuse,
       striking or bumping against him with his shoulder.

       Second, that M.C. Hurley was a law enforcement officer
       and the defendant knew or had reasonable grounds to know
       that Hurley was a law enforcement officer.

       And, third, that when the defendant struck or bumped
       against Hurley, Hurley was attempting to discharge a
       duty of his office, to it, ejecting the defendant from
       the premises in question.

Id. at 377.      The Court of Appeals held that the instruction was

deficient because it failed to define assault.                  Id. at 379.      As

for what definition should have been used, the court turned to the

common law’s understanding of assault as “an overt act or attempt,

or    the   unequivocal     appearance     of   an   attempt,   with   force    and

violence, to do some immediate physical injury to the person of

another,     which   show    of   force   or    menace   of   violence   must    be

sufficient to put a person of reasonable firmness in fear of
                                          40
immediate bodily harm.”        Id. at 378-79 (internal quotation marks

and citation omitted); see also State v. Hickman, 204 S.E.2d 718,

719 (N.C. Ct. App. 1974) (finding error when a trial court’s

instructions described the alleged conduct but failed to define

assault).

         Cases like Carpenter, Garrison, and Lineberger directly belie

the majority’s assertion that “a single definition of assault

typically is given [in state assault cases], and that definition

often is nothing more than a description of the charged conduct.”

Maj. Op. at 19.        At the very least, the cases show the lack of

consistency and precision in how North Carolina courts actually

instruct juries on the charge of assault, even where an indictment

alleges an underlying battery.          The cases thus reveal the danger

in circumstances where a charging document may describe what looks

like a completed battery (necessarily involving the use of physical

force), but the actual jury instructions later include language

regarding the “unequivocal appearance of an attempt” or a “show of

violence.”         Furthermore,   North      Carolina   law   regarding   fatal

variances between indictments and instructions appears to allow a

court to include an instruction for an attempted-battery assault

as   a    lesser   included   offense   where    the    indictment   alleges   a

completed-battery.       See N.C. Gen. Stat. § 15–170 (“Upon the trial

of any indictment the prisoner may be convicted of the crime

charged therein or of a less degree of the same crime, or of an

                                        41
attempt to commit the crime so charged, or of an attempt to commit

a less degree of the same crime.”); State v. Squires, 591 S.E.2d

837, 841 (N.C. 2003) (“The elements of attempt are an intent to

commit the substantive offense and an overt act which goes beyond

mere preparation but falls short of the completed offense.”).

     Given the inconsistency and haziness in North Carolina jury

instructions regarding assault, the instructions do little to

establish divisibility.    Indeed, one way of interpreting the

addition of the more recent battery-based instruction the majority

cites is as an attempt to bring needed clarity to a previously

uncertain area of state law.   This Court, however, is limited to

the law as it existed at the time of Vinson’s conviction.



                               III.

     For further evidence of whether the crime of assault is

divisible, the majority also prudently looks to whether the assault

alternatives are charged separately.     Finding no decision in the

history of the Supreme Court of North Carolina to support the

proposition that they must be so charged, the majority relies on

the holding of the intermediate state appellate court in State v.

Garcia, which concluded that an arrest warrant for simple assault

must specify the type of assault charged, at least where a “show

of violence” assault is alleged.      553 S.E.2d 914, 915 (N.C. Ct.

App. 2001).

                                42
     The   rather   considerable   problem   with    relying   on   Garcia,

however, is that the decision directly conflicts with the precedent

of the Supreme Court of North Carolina.             See United States v.

Hemingway, 734 F.3d 323, 333 (4th Cir. 2013) (“[A] federal court

is ‘bound by the [state supreme court’s] interpretation of state

law, including its determination of the elements of’ the potential

predicate offense.”    (quoting Johnson v. United States, 559 U.S.

133, 138 (2010) (alterations in original)).          In State v. Thorne,

the high court unambiguously held that an indictment for simple

assault need not specify the type of assault alleged.           78 S.E.2d

140 (N.C. 1953).    As the court stated:

     To be sure, the allegation that the defendant
     (Evella Thorne) unlawfully, willfully violated the laws
     of North Carolina by assault on one Harvey Thomas is
     sufficient to charge a simple assault.      This is so
     because it charges that offense with such a degree of
     certainty and in such a manner as to enable a person of
     common understanding to comprehend the charge, and the
     court to pronounce judgment on the conviction according
     to the law of the case, and the accused to plead an
     acquittal or conviction on it in bar of another
     prosecution for the same offense.

78 S.E.2d at 141-42 (internal quotation marks and alterations

omitted); see also Strong’s North Carolina Index 4th, Assault and

Battery § 54 (citing Thorne for the proposition that “[a] warrant

charging that the defendant on a certain day in a named city did

unlawfully and willfully violate the laws of North Carolina by an

assault on a named person is sufficient to charge the offense of

a simple assault”).     Thorne thus makes plain the state supreme

                                   43
court’s belief that the different formulations of assault are not

different elements that must be charged separately.               Instead, they

are merely means to satisfy the single, indivisible, element of

assault.       See also State v. Jeffries, 291 S.E.2d 859, 860-61 (N.C.

Ct. App. 1982) (“Assault is a requisite element of assault on a

female.”).

       Notably, Thorne was decided before North Carolina enacted the

Criminal Procedure Act, which requires that a criminal pleading

contain “[a] plain and concise factual statement in each count

which, without allegations of an evidentiary nature, asserts facts

supporting every element of a criminal offense and the defendant’s

commission thereof with sufficient precision clearly to apprise

the defendant or defendants of the conduct which is the subject of

the    accusation.”        N.C.   Gen.    Stat.    §   15A–924(a)(5).      Such   a

standard, however, is similar to what was in place at the time of

Thorne.     Pre-existing precedent required that an indictment go

beyond the language of a statute when the statute did not plainly

set forth the essential elements of an offense.                 In those cases,

“the    statutory       words   must     [have    been]   supplemented    in    the

indictment by other allegations which explicitly and accurately

set    forth    every    essential     element    of   the   offense    with   such

exactitude as to leave no doubt in the minds of the accused and

the court as to the specific offense intended to be charged.”



                                          44
State v. Greer, 77 S.E.2d 917, 920 (N.C. 1953). 2             Under that

standard,   Thorne   established   that    the   allegation    that   one

individual assaulted another is sufficient, without the inclusion

of any other essential elements, to support a charge of simple

assault in North Carolina.

     It is thus curious that Garcia fails to even mention Thorne.

The omission is still more peculiar given the fact that Garcia

itself uses language that mirrors the language used in cases from

before the Criminal Procedural Act.       As Garcia observed:

     Generally, a warrant which substantially follows “the
     words of the statute is sufficient [as a criminal
     pleading] when it charges the essentials of the offense
     in a plain, intelligible, and explicit manner”. If the
     statutory language, however, “fails to set forth the
     essentials of the offense, then the statutory language
     must be supplemented by other allegations which plainly,
     intelligibly, and explicitly set forth every essential
     element of the offense as to leave no doubt in the mind
     of the defendant and the court as to the offense intended
     to be charged.”




     2 In State v. Worsley, 443 S.E.2d 68, 73-74 (N.C. 1994), the
Supreme Court of North Carolina overruled a specific subset of
cases decided before the Criminal Procedure Act.         The cases
concerned the specific issue of whether an “indictment for burglary
must specify the particular felony which the defendant is alleged
to have intended to commit at the time of breaking and entering.”
Id. at 73. The court concluded that the Criminal Procedure Act
had actually relaxed the common law pleading requirement and found
that prior cases “are no longer controlling on this issue.” Id.
(emphasis added). Indeed, the court observed that the “pleading
requirements of the Criminal Procedure Act are more liberal” than
the common law rules. Id. (internal quotation marks omitted). In
that light, Worsley does not overrule Thorne’s conclusion that an
indictment for simple assault need not list any further elements
of the crime.
                                   45
553 S.E.2d at 915 (internal citations omitted, alterations in

original).    Similarly, the Supreme Court of North Carolina has

continued    to   invoke   pre-Criminal      Procedure   Act     precedent   in

describing what is required in a charging document.              See State v.

Jones, 758 S.E.2d 345, 351 (N.C. 2014) (citing State v. Cook, 158

S.E.2d 820, 822 (N.C. 1968)).          As if that were not enough, a

leading encyclopedia on North Carolina law continues to cite Thorne

as establishing that “[a] warrant charging that the defendant on

a certain day in a named city did unlawfully and willfully violate

the laws of North Carolina by an assault on a named person is

sufficient to charge the offense of a simple assault.”               Strong’s

North Carolina Index 4th, Assault and Battery § 54.

     Thus,   the   majority’s     reliance    on   Garcia   as   establishing

divisibility is misplaced.         Instead, Garcia at most shows the

unsettled nature of the question.



                                     IV.

     The majority opinion not only relies on equivocal state law.

Surprisingly, it goes a dramatic step further and reasons that a

court need not look to state law at all in these circumstances and

instead may turn directly to the description of alleged conduct in

a charging document to establish divisibility.              Such a standard

turns   Descamps    and    this   Court’s    recent   precedent     on   their

respective heads.

                                     46
      As Descamps made plain, the modified categorical approach is

not   an   exception     to     the   categorical     approach’s         fundamental

imperative that courts may only look to the statutory elements of

an offense, and not the specific facts underlying a conviction, to

determine whether a conviction can count as a predicate offense.

Descamps, 133 S.Ct. at 2283-84.                 This analytical framework is

critical    to    preserve    Sixth   Amendment      safeguards      that    protect

against sending a person to jail, or lengthening his or her

sentence, based on a fact that a factfinder need not necessarily

find beyond a reasonable doubt.            See Shepard v. United States, 544

U.S. 13, 24-25 (2005).

      The majority, however, reasons in this case that the factual

statement    of     alleged      conduct       in   the     Magistrate’s       Order

“establishes      that   the     various       formulations    of    assault    are

alternate elements or definitions of the offense, which in turn

establishes that the offense of assault on a female is divisible.”

Maj. Op. at 25-26.       That simply cannot be.           The Magistrate’s Order

does two things. First, it lists the offense that Vinson allegedly

committed    –    N.C.   Gen.    Stat.     §   14-33(c)(2).         As    previously

discussed, nothing in the text of the statute itself suggests that

assault is a divisible offense.                 Second, the order describes

Vinson’s alleged conduct to support the charge that an assault was

committed.       Nowhere, however, does the Order specify that Vinson

was charged with a completed-battery variant of assault, to the

                                         47
exclusion of other types of assault.      In essence, the majority’s

logic boils down to this:   Because a charging document describes

conduct consistent with a battery, a completed-battery assault

must be a separate element of an assault offense in North Carolina

such that it is necessarily charged and instructed separately.    Of

course, that approach is backwards.     Under Descamps, we must first

look to state law to determine if an offense is divisible before

then turning to documents of conviction to see if an individual

was prosecuted under the alternative element that matches the

federal definition.

     To support its novel approach, the majority opinion relies on

a footnote in Descamps suggesting that courts may consult the

documents of conviction to determine divisibility when a statute

lists alternative versions of a crime in the disjunctive and the

documents thus also necessarily specify which version of the crime

was charged, instructed, and/or pled to.     See Descamps, 133 S. Ct.

at 2285 n.2.    To take the example used by the Supreme Court

elsewhere in Descamps, we can imagine a burglary statute that

prohibits unlawful entry of both cars and buildings.     Id. at 2284.

In that case, the statute presents alternative versions of a crime

in the disjunctive and the documents of conviction will necessarily

specify whether an individual has, in fact, been charged with the

burglary of a car or building.        Without looking any further, a

court can be confident that the burglary offense is divisible.

                                 48
     But the relatively clear-cut situation anticipated by the

footnote    in    Descamps     is   a   very   far   cry   from    the   instant

circumstances, where the statute itself lists nothing in the

alternative and a court must thus necessarily delve into state

common law to determine if an offense is divisible in the first

place.     It stretches reason to try to understand how, in these

circumstances, a court could discern divisibility by looking to

nothing    more   than   the    description     of   alleged      conduct   in   a

Magistrate’s Order.      Indeed, this Court’s post-Descamps cases have

consistently looked to state law to determine if an offense is

divisible before examining any documents of conviction. See United

States v. Hemingway, 734 F.3d 323, 333-34 (4th Cir. 2013) (looking

to South Carolina state law to determine whether a common law crime

of assault and battery was divisible); Omargharib, 775 F.3d at

198-99 (finding the modified categorical approach inapplicable

after conducting a detailed survey of Virginia state law and

concluding that the statute at issue was not divisible, even though

it listed ways to commit a crime in the disjunctive); Royal, 731

F.3d at 341 (turning to state law to determine whether the Maryland

offense of assault was divisible and concluding that it was not).

     Given the unsupported novelty of the majority’s approach, and

the uncertainty it creates for future cases, I can only hope that

the full Court will grant rehearing to provide needed clarity and

consistency.

                                        49
                                     V.

      In sum, I cannot agree with the majority’s conclusion that

the   state   crime   of   assault   encompasses   functionally   separate

alternative offenses such that the modified categorical approach

is permissible.

      I respectfully dissent.




                                     50